United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.P., Appellant
and
U.S. POSTAL SERVICE, PORT CHARLOTTE
CARRIER ANNEX, Port Charlotte, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1889
Issued: August 1, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 8, 2011 appellant filed a timely appeal from a February 9, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP) determining her pay rate.1 Pursuant
to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.

1

Under the Board’s Rules of Procedure, the 180-day time period for determining jurisdiction is computed
beginning on the day following the date of OWCP’s decision. See 20 C.F.R. § 501.3(f)(2). As OWCP’s merit
decision was issued on February 9, 2011, the 180-day computation begins February 10, 2011. One hundred and
eighty days from February 19, 2012 was August 8, 2011. Since using August 15, 2011, the date the appeal was
received by the Clerk of the Board, would result in the loss of appeal rights, the date of the postmark is considered
the date of filing. The date of the U.S. Postal Service postmark is August 8, 2011, which renders the appeal timely
filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly determined appellant’s pay rate for compensation
purposes.
FACTUAL HISTORY
On February 6, 1997 appellant, then a 32-year-old rural mail carrier, filed a recurrence of
disability claim beginning that date causally related to a 1991 employment injury. OWCP
adjudicated the alleged recurrence of disability as an occupational disease claim and accepted the
claim for right shoulder strain and a cervical herniated disc. On April 9, 1997 appellant returned
to work for four hours a day and on June 2, 1997 she returned to work in her date-of-injury
position for eight hours a day. OWCP accepted that she sustained a recurrence of disability
commencing on November 3, 1998.
Appellant returned to modified part-time employment in 2002. By decision dated
August 4, 2004, OWCP reduced her compensation based on its finding that her actual earnings
working 20 hours a week as a part-time modified mail processing clerk fairly and reasonably
represented her wage-earning capacity. It utilized appellant’s weekly pay rate of $781.17
effective November 7, 1998, when disability recurred, to determine her wage-earning capacity.
OWCP calculated that she had a loss of wage-earning capacity of $390.59 per week.
On January 11, 2010 appellant requested compensation for lost wages beginning
December 19, 2009 after the employing establishment reduced her work hours from four to two
hours per day under the National Reassessment Process (NRP). In a decision dated March 9,
2010, OWCP modified the August 4, 2004 decision after finding that its wage-earning capacity
determination was erroneous as the position of modified mail processing clerk was makeshift in
nature. It paid appellant compensation for lost wages based on a pay rate date of November 7,
1998, the date of her prior recurrence of disability.
By letter dated April 26, 2010, appellant related that she should be paid what she was
currently earning as she “was never given a chance to return to a full[-]time job as a rural
carrier.” She maintained that OWCP should pay her at her current pay rate.
By decision dated July 13, 2010, OWCP found that appellant was not entitled to a
recurrent pay rate as she had not returned to regular full-time employment. It concluded that it
properly based her compensation rate on her pay rate effective November 7, 1998.
On August 11, 2010 appellant requested an oral hearing. A telephone hearing was held
on December 22, 2010. At the hearing, appellant related that when she returned to work as a
clerk she did the same job as the other clerks. She asserted that she should be paid at the current
pay rate instead of a 1997 pay rate. Appellant indicated that she stopped work in 1997 and
returned to work in 2002 following surgery. She currently worked four hours per day.
By decision dated February 9, 2011, the hearing representative affirmed the July 13, 2010
decision as modified to show that appellant was entitled to a recurrent pay rate. He found that
following her injury she returned to full-time regular employment on June 2, 1997 and worked

2

until her recurrence of disability on November 3, 1998. In 2002 appellant returned to part-time
work for four hours per day. On December 19, 2009 the employing establishment reduced her
work hours to two per day. The hearing representative found that appellant was entitled to a
recurrence pay rate beginning December 19, 2009. He determined, however, that her pay rate as
of December 19, 2009 was $1,214.17 a week, or $607.09 for a 20-hour week, and her pay rate as
of November 7, 1998 was $787.17 a week. The hearing representative concluded that
appellant’s pay rate of $607.09 in December 2009 was less than her pay rate in November 1998
of $787.17 a week. Consequently, he found that OWCP properly paid her compensation based
on the November 1998 pay rate.
On appeal appellant indicated that OWCP correctly found that she earned $607.09 per
week beginning December 19, 2009. She argued, however, that OWCP erred in finding that her
current compensation was based on a weekly pay rate of $787.17. In an attached copy of the
hearing representative’s decision, appellant noted that $787.17 divided by her 20-hour workweek
equaled $393.58 per week.
LEGAL PRECEDENT
Section 8105(a) of FECA3 provides: “If the disability is total, the United States shall pay
the employee during the disability monthly monetary compensation equal to 66 2/3 percent of
[her] monthly pay, which is known as [her] basic compensation for total disability.”4 Section
8110(b) of FECA provides that total disability compensation will equal three fourths of an
employee’s monthly pay when the employee has one or more dependents.5 Section
8101(4) defines monthly pay for purposes of computing compensation benefits as the monthly
pay at the time of injury, the time disability begins or the time disability recurs, if the recurrence
is more than six months after returning to full-time work, whichever is greater.6
In Johnny A. Muro,7 the employee sustained a recurrence of disability more than six
months after he resumed regular, full-time employment with the employer and the Board found
that under 5 U.S.C. § 8101(4) he was entitled to have his compensation increased based on his
pay at the time of this first recurrence of disability. In Muro, the Board also found that, if an
employee had one recurrence of disability which meets the requirements of 5 U.S.C. § 8101(4),
any subsequent recurrence of disability would also meet such requirements and would entitle the
employee to a new recurrence pay rate.8

3

Id.

4

Id. at § 8105(a).

5

Id. at § 8110(b).

6

Id. at §§ 8101(4); 8114; see also 20 C.F.R. § 10.5(s).

7

19 ECAB 104 (1967).

8

See Muro, supra note 7; see also Carolyn E. Sellers, 50 ECAB 393 (1999).

3

ANALYSIS
OWCP accepted that appellant sustained right shoulder strain and a cervical herniated
disc due to factors of her federal employment. Following her injury she returned to modified
work for four hours per day on April 9, 1997. Appellant resumed her full-time regular
employment on June 2, 1997. OWCP accepted that she sustained a recurrence of disability in
November 1998.
Appellant returned to part-time work in 2002. By decision dated August 4, 2004, OWCP
found that her actual earnings as a part-time modified mail processing clerk fairly and reasonably
represented her wage-earning capacity. It based appellant’s compensation payments on her
weekly pay rate effective November 7, 1998 of $781.17 per week.
Beginning December 19, 2009, the employing establishment reduced appellant’s hours
from four to two per day. Appellant filed a claim for compensation for lost time. On March 9,
2010 OWCP modified its August 4, 2004 wage-earning capacity decision after finding that the
original determination was in error as the position of modified mail processing clerk was
makeshift in nature. It paid appellant compensation for lost time beginning December 19, 2009
based on her recurrent pay rate of November 7, 1998.
Section 8101(4) of FECA defines monthly pay for purposes of computing compensation
benefits as the monthly pay at the time of injury, the monthly pay at the time disability begins, or
the monthly pay at the time compensable disability recurs, if the recurrence begins more than six
months after the injured employee resumes regular full-time federal employment, whichever is
greater.9 The Board has held that, if an employee has one recurrence of total disability which
meets the requirements of 5 U.S.C. § 8101(4), any subsequent recurrence of total disability
would also meet such requirements and would entitle the employee to a new recurrence pay
rate.10 As appellant returned to her regular full-time employment in June 1997 and worked until
November 7, 1998, she was entitled to compensation based on her recurrent pay rate at the time
of her November 7, 1998 recurrence of disability. She was also entitled to the pay rate in effect
at the time of any subsequent recurrence of disability. The hearing representative thus properly
found that appellant was entitled to a recurrent pay rate as of December 19, 2009, the date that
the employing establishment reduced her hours from four to two a day.11 He, however, further
determined that appellant’s pay rate on November 1998 working 40 hours per week was higher
than her pay rate at the time of her recurrence of disability on December 19, 2009 when she
worked only 20 hours per week. The hearing representative calculated that her pay rate effective
December 19, 2009 was $1,214.17 per week, or $607.09 for a 20-hour workweek. He compared
the $607.09 she earned working 20 hours per week for the employing establishment with
$787.17 per week, the amount that she earned working full time prior to her November 7, 1998
recurrence of disability. The hearing representative thus concluded that OWCP properly based
9

5 U.S.C. § 8101(4); Carl R. Benavidez, 56 ECAB 596 (2005).

10

See supra note 8.

11

For the purposes of 5 U.S.C. § 8101(4), recurrence of disability includes a change from a no disability status to
one of partial disability or a change from partial disability to total disability. See Melvin Hoff, Sr., 27 ECAB
458 (1976).

4

her pay rate on the rate in effect at the time of her November 7, 1998 recurrence of disability as it
was a higher amount.
On appeal appellant argues that the hearing representative should have compared the
$607.09 pay rate she earned working a 20-hour week with the amount she earned working 20
hours per week for the employing establishment after her November 7, 1998 recurrence of
disability. She seeks compensation based on the pay rate of a full-time employee rather than the
pay she actually earned working 20 hours per week. OWCP’s procedure manual states that “the
recurrent pay rate should be considered the actual weekly amount the claimant earned.”12 It
further provides that a lower pay rate can occur “when the claimant is working part time or has
been rated for loss of wage-earning capacity. Even if the [employing establishment] reports a
higher hourly pay for a [date of recurrence], the recurrent pay rate should be considered the
actual weekly amount the claimant earned.”13 In such cases, OWCP procedures provide that the
pay rate on either the date of injury, date disability began or the date of a prior recurrence of
disability should be used as it would be higher. A recurrent pay rate may thus be lower than the
pay rate at the time of injury or at the time of prior recurrence of disability, as in this case when
appellant was working full time at the time of the prior recurrence of disability and only part
time at the time of the subsequent recurrence of disability.14 Her recurrent pay rate on
November 7, 1998 was based on her weekly pay rate working full time of $787.17. Appellant’s
recurrent pay rate at the time of her December 19, 2009 recurrence of disability was her weekly
pay rate working 20 hours per week of $607.09. The hearing representative thus properly found
that OWCP properly paid her based on her pay rate at the time of her November 7, 1998
recurrence of disability as it was higher than her pay rate at the time of her subsequent recurrence
of disability.
CONCLUSION
The Board finds that OWCP properly determined appellant’s pay rate for compensation
purposes.

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Pay Rates, Chapter 2.900.5(a)(6)
(November 2007).
13

Id.

14

Id.; see also Carla D. Allen, Docket No. 96-306 (issued November 6, 1998).

5

ORDER
IT IS HEREBY ORDERED THAT the February 9, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 1, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

